897 A.2d 1164 (2006)
Paul DOWHOWER, Petitioner,
v.
WORKERS' COMPENSATION APPEAL BOARD (CAPCO CONTRACTING), Respondents.
Supreme Court of Pennsylvania.
April 19, 2006.

ORDER
PER CURIAM.
AND NOW, this 19th day of April, 2006, the Petition for Allowance of Appeal in the above-captioned matter is hereby GRANTED and the order of the Commonwealth Court in this matter is VACATED and REVERSED based on the decision in Gardner v. Workers' Compensation Appeal Board (Genesis Health Ventures), 888 A.2d 758 (2005).
Justice SAYLOR, dissents.
Mr. Justice Saylor dissents, as he is of the view that Gardner does not address an employer's ability to request an IRE prior to the 104-week period set forth in Section 306(a.2)(1) of the Workers' Compensation Act. See 77 P.S. § 511.2(1). He would grant the Petition for Allowance of Appeal to allow for full briefing and argument before resolution of this specific issue.
Justice NEWMAN joins Justice SAYLOR'S dissent.